Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the price at which certain items of the subject merchandise were freely offered for sale to all purchasers in the principal markets of Western Germany, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, was the invoice unit value, and that such or similar merchandise was not freely offered for sale for home consumption.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the items of merchandise marked “A” and checked BS on the invoice to be the invoice unit value. Judgment will be rendered accordingly.